OPINION OF THE COURT
FLAHERTY, Justice.
Appellant, Gary James Nelson, appeals from judgment of sentence entered in the Court of Common Pleas of Allegheny County, Pennsylvania, following conviction by a jury of murder of the second degree, robbery and violation of the uniform firearms act.
Appellant raises five assignments of error, arguing: his confession was involuntary and coerced; admission of his co-defendant’s redacted extrajudicial statement violated his right to confront and cross-examine his accuser; his confession was admitted without establishment of the corpus delicti of robbery; his right to a fair trial was denied due to the district attorney’s allegedly improper closing comments; and the evidence was insufficient to support the verdict.
After a thorough review of the briefs and record in this case, we have concluded appellant’s assignments of error are without merit.
Judgment of sentence affirmed.